DETAILED ACTION

Claim Status
Claims 1-10 is/are pending.
Claims 1-10 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-11 of copending Application No. 17/007,031 (US 2021/0122876) (LIAO ET AL),
	in view of CN 109485830 (QU-CN ‘830),
 	and in view of ELMORE ET AL (US 2013/0072597).
	and in view of KUNIMASA ET AL (US 2004/0077790).
 	Copending Application No. 17/007,031 claims a curing agent which is an ester-containing an amine end group adduct conforming to the formula recited in present application claims 1 or claim 6 (after an end-capping reaction with a monofunctional epoxy compound as recited in present application claim 7).  However, the copending Application does not claim the other components in the curing agent composition.
 	QU-CN ‘830 discloses a water-based epoxy zinc-rich primer paint, wherein the paint comprises:
• component A containing:

(i) 50-99 wt% of water-based epoxy dispersion (based on the weight of primer);

(ii) 0.5-5 wt% water-based additives (e.g., but not limited to, wetting agents such as surfactants, leveling agents, defoaming agents, ani-rust agents; etc.) (based on the weight of primer);

(iii) up to 45 wt% water (based on the weight of primer);

• component B (corresponding to the recited “curing agent composition”) containing:

(i) 3-20 wt% of an amine curing agent containing (based on:

(A) 60-90 wt% of one or more amine adducts (at least partially corresponding to the recited “amine end group adduct”) (based on the weight of amine curing agent);

(B) 5-25 wt% of one or more polyetheramine (corresponding to the recited “polyamine compound”) (based on the weight of amine curing agent);

(C) 2-20 wt% of one or more higher aliphatic amine (e.g., octylamine; dodecylamine; tetradecylamine; octadecylamine; etc.) (corresponding to the recited “hydrophobic saturated or unsaturated fatty amine”) (based on the weight of amine curing agent);

(ii) 1-10 wt% water-free additives (e.g., wetting or dispersing agents; rheology additives; defoaming agents; etc.);

(iii) 65-90 wt% zinc powder;

(iv) 2-10 wt% organic solvent (e.g., propylene glycol methyl ether; dipropylene glycol methyl ether; etc.);

wherein the weight ratio of component B to component A is 1-8. (entire document, e.g., paragraph 0014-0022)
 	ELMORE ET AL ‘597 discloses that it is well known in the art to incorporate amino silanes in amounts of 3-10 wt% in amine-containing curing agents for epoxy resins. (paragraph 0008-0013, 0017, 0038, etc.)
 	KUNIMASA ET AL ‘790 discloses that it is well known in the art to incorporate silanes (e.g., amino-functional silanes; epoxy-functional silanes; etc.) in typical amounts of 0.1-30 parts by weight of epoxy-functional silane and 1-50 parts by weight of amino-functional silane (based on 100 parts aqueous resin) in aqueous coating compositions (e.g., epoxy-based, etc.) in order to produce coatings with enhanced crosslinking and thereby provide said coatings with improved hardness, stain-resistance, and/or gloss. (paragraph 0014, 0024-0032, 0048, etc.)
 	Regarding claims 1-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the ester-containing an amine end group adduct as recited in copending Application No. 17/007,031 as the (or a portion of the) amine adduct(s) (i)(A) in component B of the zinc-containing primer compositions of QU-CN ‘830  in order to tailor the curing characteristics (e.g., cure density, cure speed; pot life; etc.) of the primer composition and thereby optimize the performance properties (e.g., hardness, crosslink density, gloss, chemical resistance, corrosion resistance, etc.) of the resulting epoxy coating for specific applications.
 	Further regarding claim 1, one of ordinary skill in the art would have selected the amounts of the (i)(A) and (i)(B) and (i)(C) amines in component B of the zinc-containing primer compositions of QU-CN ‘830 in order to tailor the performance characteristics (e.g., viscosity; the amount required to achieve the desired degree of curing; cure speed; etc.) of the curing agent for specific applications.
	Further regarding claim 1, one of ordinary skill in the art would have included effective amounts of known other additives (e.g., amino-functional and/or epoxy functional silanes, as suggested by ELMORE ET AL ‘597 and KUNIMASA ET AL ‘790) in component B of the zinc-containing primer compositions of QU-CN ‘830 in order to improve hardness and/or gloss of the resulting coating.
 	Further regarding claims 8, 10, one of ordinary skill in the art would have utilized effective amounts of known coating additives and components (e.g., dispersants, rheological agents, solvents, film-forming agents, etc.) in the zinc-containing primer compositions of QU-CN ‘830 in order to optimize the coating characteristics (e.g., wetting properties, flow properties, leveling properties, viscosity, etc.) of the primer for specific coating methods and/or coating apparatus.
 	Regarding claim 8, one of ordinary skill in the art would have selected the amount of zinc powder in the zinc-containing primer compositions of QU-CN ‘830 as whole (e.g., by adjusting the amount of zinc powder in component B) in order to obtain the desired amount of anti-corrosion protection for specific applications. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	CN 109485830 (QU-CN ‘830), 
 	in view of CN 105367755 (SHEN-CN ‘755),
	and in view of ELMORE ET AL (US 2013/0072597).
	and in view of KUNIMASA ET AL (US 2004/0077790).
 	QU-CN ‘830 discloses a water-based epoxy zinc-rich primer paint, wherein the paint comprises:
• component A containing:

(i) 50-99 wt% of water-based epoxy dispersion (based on the weight of primer);

(ii) 0.5-5 wt% water-based additives (e.g., but not limited to, wetting agents such as surfactants, leveling agents, defoaming agents, ani-rust agents; etc.) (based on the weight of primer);

(iii) up to 45 wt% water (based on the weight of primer);

• component B (corresponding to the recited “curing agent composition”) containing:

(i) 3-20 wt% of an amine curing agent containing (based on:

(A) 60-90 wt% of one or more amine adducts (at least partially corresponding to the recited “amine end group adduct”) (based on the weight of amine curing agent);

(B) 5-25 wt% of one or more polyetheramine (corresponding to the recited “polyamine compound”) (based on the weight of amine curing agent);

(C) 2-20 wt% of one or more higher aliphatic amine (e.g., octylamine; dodecylamine; tetradecylamine; octadecylamine; etc.) (corresponding to the recited “hydrophobic saturated or unsaturated fatty amine”) (based on the weight of amine curing agent);

(ii) 1-10 wt% water-free additives (e.g., wetting or dispersing agents; rheology additives; defoaming agents; etc.);

(iii) 65-90 wt% zinc powder;

(iv) 2-10 wt% organic solvent (e.g., propylene glycol methyl ether; dipropylene glycol methyl ether; etc.);

wherein the weight ratio of component B to component A is 1-8. (entire document, e.g., paragraph 0014-0022)  However, the reference does not specifically disclose amine-terminated adducts as recited in claims 1, 6.
	SHEN-CN ‘755 discloses a polyamine curing agent for epoxy coatings, where in the hardener is formed by:
(i) reacting polyethylene glycol and an anhydride to form a reaction product;

(ii) reacting said reaction product with an epoxy resin to form an epoxy-terminated polymer;

(iii) reacting the epoxy-terminated polymer with an amine to form an amino-terminated epoxy adduct;

(iv) reacting a glycidyl ether with the epoxy-terminated polymer to form an end-capped amino-terminated epoxy adduct.

The resulting curing agent has good compatibility with epoxy resins, can emulsify epoxy resins, thereby producing superior aqueous dispersions or emulsions of epoxy resin which are capable of producing coatings with enhanced corrosion resistance. (entire document, e.g., paragraph 0006-00018, 0024-0028, etc.) However, the reference does not disclose the other components in the curing agent composition.
 	ELMORE ET AL ‘597 discloses that it is well known in the art to incorporate amino silanes in amounts of 3-10 wt% in amine-containing curing agents for epoxy resins. (paragraph 0008-0013, 0017, 0038, etc.)
 	KUNIMASA ET AL ‘790 discloses that it is well known in the art to incorporate silanes (e.g., amino-functional silanes; epoxy-functional silanes; etc.) in typical amounts of 0.1-30 parts by weight of epoxy-functional silane and 1-50 parts by weight of amino-functional silane (based on 100 parts aqueous resin) in aqueous coating compositions (e.g., epoxy-based, etc.) in order to produce coatings with enhanced crosslinking and thereby provide said coatings with improved hardness, stain-resistance, and/or gloss. (paragraph 0014, 0024-0032, 0048, etc.)
 	Regarding claims 1-10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the end-capped amino-terminated epoxy adduct as disclosed in SHEN-CN ‘755 as the (or a portion of the) amine adduct(s) (i)(A) in component B of the zinc-containing primer compositions of QU-CN ‘830 in order to tailor the curing characteristics (e.g., cure density, cure speed; pot life; etc.) and coating characteristics (e.g., dispersion stability, size of dispersed epoxy particles, etc.) of the primer composition and thereby optimize the performance properties (e.g., hardness, crosslink density, gloss, chemical resistance, corrosion resistance, etc.) of the resulting epoxy coating for specific applications.
 	Further regarding claim 1, one of ordinary skill in the art would have selected the amounts of the (i)(A) and (i)(B) and (i)(C) amines in component B of the zinc-containing primer compositions of QU-CN ‘830 in order to tailor the performance characteristics (e.g., viscosity; the amount required to achieve the desired degree of curing; cure speed; etc.) of the curing agent for specific applications.
	Further regarding claim 1, one of ordinary skill in the art would have included effective amounts of known other additives (e.g., amino-functional and/or epoxy functional silanes, as suggested by ELMORE ET AL ‘597 and KUNIMASA ET AL ‘790) in component B of the zinc-containing primer compositions of QU-CN ‘830 in order to improve hardness and/or gloss of the resulting coating.
 	Further regarding claims 8, 10, one of ordinary skill in the art would have utilized effective amounts of known coating additives and components (e.g., dispersants, rheological agents, solvents, film-forming agents, etc.) in the zinc-containing primer compositions of QU-CN ‘830 in order to optimize the coating characteristics (e.g., wetting properties, flow properties, leveling properties, viscosity, etc.) of the primer for specific coating methods and/or coating apparatus.
 	Regarding claim 8, one of ordinary skill in the art would have selected the amount of zinc powder in the zinc-containing primer compositions of QU-CN ‘830 as whole (e.g., by adjusting the amount of zinc powder in component B) in order to obtain the desired amount of anti-corrosion protection for specific applications. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	GHOSH (US 6,160,040) disclose amine adduct curing agents for epoxy resins.
 	MIYATAKE (US 2020/0157340) and JP 2013-006956 and JP 09-235354 and STARK ET AL (US 6,136,894) and KIM (US 20013/0022748) disclose amine-based curing agents for epoxy coatings.
 	ABRAMI ET AL (US 2001/0031362) disclose epoxy coatings containing silane compounds.
 	JP 07-206982 disclose amine-based adduct curing agents for aqueous epoxy coating compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (vivian.chen@uspto) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 27, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787